Civil action, tried upon the following issues:
"1. Was the plaintiff injured by the negligence of the defendants, as alleged in the complaint? Answer: `Yes.'
"2. Did the plaintiff, by his own negligence, contribute to his injury, as alleged in the answer? Answer: `No.'
"3. What damages, if any, is the plaintiff entitled to recover? Answer: `$5,000.'"
From a judgment on the verdict in favor of plaintiff, the defendant appealed.
The only material exception presented in this case is one directed to the court's charge on the measure of damages. The instruction here complained of is substantially the same instruction as that given on the issue of damages in Murphy v. Lumber Co., ante, 746, just decided, and which was there the subject of exception.  The present case is controlled by what was said in the Murphy case.
No error. *Page 784